 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    NATHAN SCHNEIDER,                                 No. 2:20-cv-383-TLN-EFB
12                       Plaintiff,
13            v.                                        ORDER
14    CUBESMART SELF STORAGE, CEO
      CHRISTOPHER MARR, a corporation;
15    TIFFANY ROSE, an individual; and
      DOES 1-100, inclusive,
16
                         Defendants.
17

18

19           This case, in which plaintiff was proceeding in propria persona, was before the

20   undersigned pursuant to Eastern District of California Local Rule 302(c)(21). See 28 U.S.C.

21   § 636(b)(1). On February 27, 2020, attorney Patrick Buelna filed a notice of appearance on

22   behalf of plaintiff. ECF No. 6.

23           Because plaintiff is now represented by counsel, the referral to the magistrate judge will

24   be withdrawn and the case will be referred back to the district judge. The undersigned will,

25   however, continue to perform the usual discovery tasks associated with ordinary civil cases.

26   /////

27   /////

28   /////
                                                       1
 1          Accordingly, it is hereby ORDERED that the referral of this case to the magistrate judge
 2   is withdrawn and the case is referred back to the district judge.
 3   DATED: March 2, 2020.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
